DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figure 8 shows element 100 the “rigid beam,” but the rigid beam 100 is not shown at all in Figure 7. It is unclear how the rigid beam 100 is mean to be incorporated on the entire skirt potion shown in Figure 7. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 and 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the newly added limitation “the skirt portion comprising…(ii) a wall portion comprising a sheet extending upwardly from the lower ground engaging surface in which the sheet spans a width of the skirt element between adjacent ones of the skirt elements about said full perimeter of the main frame.” This amendment contains new matter, specifically “the sheet” has not been disclosed in the previous abstract, specification, drawings, or claims. Therefore, “the sheet” is not supported or described in the disclosure of the application in such a way to reasonably convey.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the newly added limitation “the skirt portion comprising…(ii) a wall portion comprising a sheet extending upwardly from the lower ground engaging surface in which the sheet spans a width of the skirt element between adjacent ones of the skirt elements about said full perimeter of the main frame.” Firstly, it is unclear what “the sheet” is supposed to be referring to in the specification or the drawings. There is not mention of “a sheet” anywhere in the disclosure and no identifiable synonym the examiner could find that could possibly be “the sheet.” Secondly, if there was this sheet structure, it is unclear how it would even be possible to be oriented in the way the claim seems to be describing. The limitation “the sheet spans a width of the skirt element between adjacent ones of the skirt elements” makes it seem as thought this sheet is intended to be in between each of the skirt elements 102. However, in Figure 7 the skirt elements 102 are shown to be immediately adjacent to each, so it's unclear how anything could be between them.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fair (US 4341181 A) in view of Bunger (US 4222347 A) and Lamparter (US 4877266 A).
Regarding claim 1, Fair discloses a mobile animal shelter device for movement across a ground surface, the device comprising: 
a frame 22 defining an enclosure having walls 14, 16, 18, 20 surrounding a hollow interior of the enclosure which is arranged for containing animals therein, and an open bottom such that the hollow interior of the enclosure is open to the ground surface;
a skirt portion 78 or 88 supported at a bottom end of the walls of the frame 110 to extend downwardly to a bottom end of the skirt portion so as to be arranged to engage the ground surface about a full perimeter of the main frame Fig 1; 
the skirt portion 78 or 88 comprising a plurality of skirt elements positioned adjacent to one another about said full perimeter of the main frame, each skirt element comprising (i) a lower ground engaging surface defining a respective portion of the bottom end of the skirt portion (Fig. 1, bottom ends contact the ground) and (ii) a wall portion comprising a sheet extending upwardly from the lower ground engaging surface (Fig. 1, 78 or 88 extend up from the ground) in which the sheet spans a width of the skirt element between adjacent ones of the skirt elements about said full perimeter of the main frame (see 112a and 112b rejections; as can best be understood Fair’s 84 reads on the sheet limitation); 
a spring arrangement 94 providing downward biasing of the lower ground engaging surfaces against the ground surface Fig. 4 and Col. 4 lines 5-25; 
the lower ground engaging surfaces of the skirt portion being configured to ride along the ground surface as the frame is displaced across the ground surface whereby the bottom end of the skirt portion accommodates the varying contours of the ground surface Col. 4 lines 5-25; 
the wall portions of the skirt elements 78 or 88 collectively defining a continuous perimeter barrier arranged to prevent entry of vermin into the hollow interior of the enclosure (Fig. 1, skirt would prevent larger vermin from entering);
a plurality of transport wheels 42, 44 supporting the frame thereon such that the frame is supported for rolling movement across the ground surface; 
a motor 50 operatively connected to the transport wheels for driving the transport wheels; and 
a controller 62 operatively connected to the motor so as to be arranged to displace the frame across the ground surface by a controlled amount prescribed by the controller.

    PNG
    media_image1.png
    367
    733
    media_image1.png
    Greyscale

Fair Figure 1

    PNG
    media_image2.png
    453
    503
    media_image2.png
    Greyscale

Fair Figure 4
Fair does not teach a roof; the bottom end of the skirt portion is flexible;  the enclosure including at least one boundary portion operable relative to a respective opening in the enclosure between an open position and a closed position of the opening; and the walls, the roof, said at least one boundary portion, and the skirt portion collectively surrounding the hollow interior of the enclosure such that the hollow interior is arranged to be maintained at a set temperature while the hollow interior of the enclosure remains open to the ground surface.
Bunger teaches an animal shelter comprising:
a roof 11 A and B;
the enclosure including at least one boundary portion 16 A and B operable relative to a respective opening in the enclosure between an open position and a closed position of the opening Figs 4 and 5; and 
the walls 21, the roof 11 A and B, said at least one boundary portion 16 A and B, and the fencing 18 collectively surrounding the hollow interior of the enclosure such that the hollow interior is arranged to be maintained at a set temperature (Col. 3 lines 10-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the corral of Fair with a roof and boundary portions as taught by Bunger in order to provide animals with protection from sun/rain and to assist in controlling temperature.
Lamparter teaches a vehicle 10 comprising a flexible lower skirt portion 38, Col. 3 lines 1-19.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the corral of Fair with the flexible lower skirt portion in order to allow for a smoother movement over the ground surface, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.	
Regarding claim 2, Fair as modified above teaches the invention as claimed as detailed above with respect to claim 1. Fair also teaches that the controller includes a timer 136 configured to actuate the motor at selected times for a controlled duration to effect movement of the frame across the ground surface by said controlled amount.
Regarding claim 4, Fair as modified above teaches the invention as claimed as detailed above with respect to claim 1. Fair also teaches that wheels 122 are steerable about respective upright axes relative to the frame and wherein there is provided a steering actuator arranged to steer the transport wheels relative to the frame about their respective upright axes, the controller being operatively connected to the steering actuator so as to be arranged to steer the wheels by a controlled amount as the frame is displaced across the ground surface (Col. 5, lines 15-26). Note that Fair teaches that front wheel 122 can be steered via servo. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the transport wheels of Fair with controller actuated steering as taught by Fair (on other wheels) in order to enable more precise control of the shelter.
Regarding claim 12, Fair as modified above teaches the invention as claimed as detailed above with respect to claim 1. Fair also teaches the skirt portion 78 or 88 being movable relative to the transport wheels between a transport position in which the skirt portion is spaced above the ground surface and a stationary position in which the skirt portion is engaged with the ground surface.
Regarding claim 13, Fair as modified above teaches the invention as claimed as detailed above with respect to claim 12. Fair also teaches that the frame is fixed in elevation relative to the transport wheels and the skirt portion 78 is movable relative to the frame 10 between the transport position and the stationary position.
Regarding claim 12, Fair as modified above teaches the invention as claimed as detailed above with respect to claim 1. 
In an alternate interpretation, Fair does not teach the skirt portion being movable relative to the transport wheels between a transport position in which the skirt portion is spaced above the ground surface and a stationary position in which the skirt portion is engaged with the ground surface. 
Lamparter teaches a vehicle 10 comprising a skirt portion 20 being movable relative to transport wheels between a transport position in which the skirt portion is spaced above the ground surface and a stationary position in which the skirt portion is engaged with the ground surface. 

    PNG
    media_image3.png
    705
    500
    media_image3.png
    Greyscale

Lamparter Figures 2 and 3
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the corral of Fair with an actuated skirt in order to easily lower the skirt when the corral is stationary and raise it when easier motion is desired.
Regarding claim 13, Fair as modified above teaches the invention as claimed as detailed above with respect to claim 12. 
Lamparter also teaches that the frame 28 is fixed in elevation relative to the transport wheels and the skirt portion 20 is movable relative to the frame between the transport position and the stationary position. 
Regarding claim 14, Fair as modified above teaches the invention as claimed as detailed above with respect to claim 13. 
Lamparter also teaches a plurality of skirt actuators 34 coupled between the frame and the skirt portion 20 at spaced apart positions about the perimeter of frame (at least one per side), the skirt actuators being operatively connected to the controller so as to be operable to displace the skirt portion between the transport and stationary positions under control of the controller.
Claims 3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Fair (US 4341181 A) in view of Bunger (US 4222347 A) and Lamparter (US 4877266 A) as applied to claim 1 above, and further in view of van den Berg (US 6929252 B2).
Regarding claim 3, Fair as modified above teaches the invention as claimed as detailed above with respect to claim 1. 
Fair does not teach that the controller includes a GPS device in communication with the controller such that the controller is configured to effect movement of the frame across the ground surface by said controlled amount using GPS information from the GPS device. 
Van den Berg teaches a mobile animal corral which comprises a controller including a GPS device in communication with the controller such that the controller is configured to effect movement of the frame across the ground surface by said controlled amount using GPS information from the GPS device (column 2, lines 8-13). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the corral of Fair with a controller and GPS as taught by van den Berg in order to further automate the corral and provide enhanced precision and monitoring.
Regarding claim 5, Fair as modified above teaches the invention as claimed as detailed above with respect to claim 1. 
Fair does not teach a central server at a remote location relative to the device, the controller including a transceiver adapted to communicate with the central server over a wireless network such that the controller is operable to displace the frame across the ground by said controlled about in response to an instruction received from the central server. 
Van den Berg teaches a mobile animal corral which comprises a central server at a remote location relative to the device, the controller including a transceiver adapted to communicate with the central server over a wireless network such that the controller is operable to displace the frame across the ground by said controlled about in response to an instruction received from the central server (column 2, lines 8-13). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the corral of Fair with a controller and central server as taught by van den Berg in order to further automate the corral and provide enhanced precision and monitoring.
Regarding claim 6, Fair as modified above teaches the invention as claimed as detailed above with respect to claim 5. Van den Berg also teaches a personal computer device adapted to communicate with the central server over a wireless network such that the computer device is arranged to receive feedback information from the controller through the central server and the controller is arranged to receive instructions from the computer device through the central server (column 2, lines 8-13).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fair (US 4341181 A) in view of Bunger (US 4222347 A) and Lamparter (US 4877266 A) as applied to claim 1 above, and further in view of Van Adrichem (US 20150223429 A1).
Regarding claim 4, Fair as modified above teaches the invention as claimed as detailed above with respect to claim 1. 
Fair does not explicitly teach that the transport wheels are steerable about respective upright axes relative to the frame and there is provided a steering actuator arranged to steer the transport wheels relative to the frame about their respective upright axes, the controller being operatively connected to the steering actuator so as to be arranged to steer the transport wheels by a controlled amount as the frame is displaced across the ground surface. 
Van Adrichem teaches a mobile shelter device which comprises transport wheels 12 which are steerable about respective upright axes relative to the frame 14 and there is provided a steering actuator arranged to steer the transport wheels relative to the frame about their respective upright axes, a controller being operatively connected to the steering actuator so as to be arranged to steer the transport wheels by a controlled amount as the frame is displaced across the ground surface [0039]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the corral of Fair with a controller and steerable driven wheels as taught by Van Adrichem in order to enable more precise control and motion of the shelter.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fair (US 4341181 A) in view of Bunger (US 4222347 A), Lamparter (US 4877266 A), and van den Berg (US 6929252 B2) as applied to claim 5 above, and further in view of Piccioni (US 20150068466 A1).
Regarding claim 7, Fair as modified above teaches the invention as claimed as detailed above with respect to claim 5. 
Fair does not teach that the feedback information includes a water level sensed by a water dispenser sensor on the frame, a feed level sensed by a feeder sensor on the frame, a humidity level sensed by a humidity sensor on the frame, a temperature sensed by a temperature sensor on the frame, a wind speed sensed by a wind sensor on the frame, or a video captured by a camera on the frame. 
Piccioni teaches an animal shelter in which the controller detects a water level sensed by a water dispenser sensor on the frame, a feed level sensed by a feeder sensor on the frame, and a temperature sensed by a temperature sensor on the frame [0012]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the corral of Fair with environmental sensors as taught by Piccioni in order to gather a greater data picture or enable automatic feed and/or water replenishment.
Claims 8-9 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Fair (US 4341181 A) in view of Bunger (US 4222347 A) and Lamparter (US 4877266 A) as applied to claim 1 above, and further in view of Crider et al. (US 5336131 A).
Regarding claim 8, Fair as modified above teaches the invention as claimed as detailed above with respect to claim 1. Bunger also teaches the at least one boundary portion comprising a body panel 16 A and B which is pivotally movably supported on the frame so as to be operable the closed position Fig 5 covering the respective opening of the boundary portion of the enclosure and the open position Fig 4 in which the respective opening of the boundary portion is at least partially unobstructed by the body panel.
Fair as modified above does not teach a panel actuator connected to said at least one body panel; the controller being operatively connected to the panel actuator so as to be arranged to actuate opening and closing of said at least one body panel.
Crider teaches a livestock housing comprising:
a panel actuator 20 Figs 2 and 3 connected to said at least one body panel 18; and 
a controller 20 Fig 5 operatively connected to the panel actuator so as to be arranged to actuate at least one of opening or closing of said at least one body panel (Col. 3 line 67 – Col. 2 line 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the corral of Fair with the panel actuators and controlled opening and closing of the panels as taught by Crider in order to provide an automated system to open and close the panels which is more convenient to the user than a manual system.
Regarding claim 9, Fair as modified above teaches the invention as claimed as detailed above with respect to claim 1. 
Fair does not teach wherein the controller is arranged to displace said at least one boundary portion into one of the open position or the closed position responsive to a sensed weather condition.
Crider teaches a livestock housing comprising:
wherein the controller 20 Fig 5 is arranged to displace said at least one boundary portion 18 into one of the open position or the closed position responsive to a sensed weather condition (Col. 3 line 67 – Col. 2 line 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the corral of Fair with the panel actuators and controlled opening and closing of the panels as taught by Crider in order to provide an automated system to open and close the panels which is more convenient to the user than a manual system.
Regarding claim 34, Fair as modified above teaches the invention as claimed as detailed above with respect to claim 9. Bunger also teaches the enclosure remaining operational to contain the animals therein when the at least one body panel is in the open position Figs 4 and 5.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fair (US 4341181 A) in view of Bunger (US 4222347 A) and Lamparter (US 4877266 A) as applied to claim 1 above, and further in view of Crider et al. (US 5336131 A) and van den Berg (US 6929252 B2).
Regarding claim 10, Fair as modified above teaches the invention as claimed as detailed above with respect to claim 1. 
Fair does not teach a central server at a remote location relative to the device, the controller including a transceiver adapted to communicate with the central server over a wireless network such that the controller is arranged to displace said at least one body panel boundary portion into one of the open position or the closed position responsive to an instruction received by the controller from the central server over the wireless network.
Crider teaches a livestock housing comprising a controller 20 Fig 5 is arranged to displace said at least one body panel boundary portion 18 into one of the open position or the closed position Figs 4 and 5 responsive to an instruction received by the controller (Col. 3 line 67 – Col. 2 line 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the corral of Fair with a controller to operate the boundary portions as taught by Crider in order to provide an automated system to open and close the panels which is more convenient to the user than a manual system.
Van den Berg teaches a mobile animal corral comprising a central server at a remote location relative to the device, the controller including a transceiver adapted to communicate with the central server over a wireless network such that the controller is arranged to operate the corral Col. 2 lines 8-13.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the corral of Fair with a controller and central server as taught by van den Berg in order to further automate the corral and provide enhanced precision, control, and monitoring. As modified, the actuation of the body panels would be controlled by the remote server.
If the applicant does not agree that the network is wireless, then would have been an obvious substitution of functional equivalents to substitute a wireless network in order to simplify setup or increase range, since a simple substitution of one known element for another would obtain predictable results. KSA International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fair (US 4341181 A) in view of Bunger (US 4222347 A) and Lamparter (US 4877266 A) as applied to claim 1 above, and further in view of Piccioni (US 20150068466 A1).
Regarding claim 11, Fair as modified above teaches the invention as claimed as detailed above with respect to claim 1. 
Fair does not teach a feed supply and a feeder supported on the frame, the controller being operatively connected to the feeder so as to be arranged to dispense a controlled amount of feed from the feed supply into the enclosure. 
Piccioni teaches an animal shelter 16 which comprises a feed supply 3 and a feeder 2 supported on the frame, and a controller 7 being operatively connected to the feeder so as to be arranged to dispense a controlled amount of feed from the feed supply into the enclosure [0012]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the corral of Fair with an automatic feeder as taught by Piccioni in order to ensure the animals have adequate food access.
Response to Arguments
Applicant's arguments filed 09/19/2022 have been fully considered but they are not persuasive.
All of applicant’s arguments regarding the newly added limitation in claim 1 “the skirt portion comprising…(ii) a wall portion comprising a sheet extending upwardly from the lower ground engaging surface in which the sheet spans a width of the skirt element between adjacent ones of the skirt elements about said full perimeter of the main frame,” are not found persuasive. Applicant argues that none of the references applied teach this limitation. However, due to the 112a and 112b rejections regarding this limitation (see above), it can be best understood that Fair teaches a planar like object 84 that could be considered a sheet that reads on the claim.
Applicant’s argument that “Lamparter specifically avoids a skirt comprising a plurality of ground engaging surfaces specifically intended to ride along the ground under downward biasing as the device is displaced across the ground” is not found persuasive. The examiner does not use Lamparter to teach this limitation, the examiner relies on Fair to teach this limitation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Powell (US 8756878 B1) relates to an adjustable skirt like element which is relevant to the presently claimed invention.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN J MORONEY whose telephone number is (571)272-5890. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.M./Examiner, Art Unit 3642       

                                                                                                                                                                                                 /MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619